Name: Commission Regulation (EC) No 2735/1999 of 21 December 1999 derogating from Regulation (EC) No 1294/96 as regards the deadline for the submission of harvest declarations in certain departments of France for the 1999/2000 wine year
 Type: Regulation
 Subject Matter: regions of EU Member States;  European Union law;  agricultural structures and production;  plant product;  cultivation of agricultural land;  information and information processing
 Date Published: nan

 Avis juridique important|31999R2735Commission Regulation (EC) No 2735/1999 of 21 December 1999 derogating from Regulation (EC) No 1294/96 as regards the deadline for the submission of harvest declarations in certain departments of France for the 1999/2000 wine year Official Journal L 328 , 22/12/1999 P. 0050 - 0051COMMISSION REGULATION (EC) No 2735/1999of 21 December 1999derogating from Regulation (EC) No 1294/96 as regards the deadline for the submission of harvest declarations in certain departments of France for the 1999/2000 wine yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 1677/1999(2), and in particular Article 3(4) thereof,Whereas:(1) Article 11(1) of Commission Regulation (EC) No 1294/96 of 4 July 1996 laying down detailed rules for the application of Council Regulation (EEC) No 822/87 as regards harvest, production and stock declarations relating to wine-sector products(3), as last amended by Regulation (EC) No 225/97(4), sets 10 December as the deadline for the submission of harvest and production declarations for grapes used in wine-making to the competent authorities. The exceptional weather conditions affecting a region of production in France have impeded the operations necessary to produce those declarations. Provision should therefore be made for a derogation from that deadline.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for wine,HAS ADOPTED THIS REGULATION:Article 1For the 1999/2000 wine year and by derogation from Article 5(1) of Regulation (EC) No 1294/96, producers of wine made from fresh grapes in the cantons listed in the Annex hereto shall submit the declarations provided for in Articles 1 and 3 of the abovementioned Regulation by 20 January 2000 at the latest.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 10 December 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 December 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 84, 27.3.1987, p. 1.(2) OJ L 199, 30.7.1999, p. 8.(3) OJ L 166, 5.7.1996, p. 14.(4) OJ L 37, 7.2.1997, p. 1.ANNEXDepartement of Aude (11):All cantonsDepartement of HÃ ©rault (34):Cantons of:OlonzacRouganLa SalvetatCapestantSaint-Pons-de-ThomiÃ ¨resSaint-ChinianBÃ ©ziers.